Riddick, J. This is an action on a fire insxxx’anee policy to recover the value of a dwelling house insured, which had beexx destroyed by fire. The case was submitted to the circuit judge upon an agreed statement of facts, and he took the matter under consideration. He afterwards decided in favor of plaintiffs, and gave judgment against defendant for the sum of $900, and it appealed. Appellant was not present at the time judgment was rendered, and no exceptions were saved or motion for new trial made before the final adjournment of the term. Afterwards the appellant filed a motion to amend the judgment entry so as to include the findings of fact made by the circuit judge, and to make said findings a part of the judgment entry. When this motion was heard at the subsequent term, the circuit court made some corrections in the judgment entry, but refi/sed to incorporate therein the special findings of fact made by him and upon which the judgment was based. The contention here is that it was error for the court to refuse to incorporate his special findings or conclusions of fact in the judgment entry, and whether or not this contention is sound is the question we are asked to determine. After consideration thereof, we are of the opinion that this contention cannot be sustained. The cases from other courts cited by counsel for appellant, as we understand them, do not hold"that the special findings of fact should be included in the judgment entry. Some of the courts hold that such findings, when signed by the judge and filed with the clerk, become a part of the record of the case, and may be considered without a bill of exceptions. Seibert v. Minneapolis & St. L. R. Co., 58 Minn. 72; Nobis v. Pollock, 53 Hun (N. Y.), 441; Taylor v. Keeler, 51 Conn. 399; Matthews v. Goodrich, 102 Ind. 557; Allen v. Bank, 120 U. S. 20. In the case of Ins. Co. v. Boon, 95 U. S. 117, cited by counsel for appellant, it was held that the special findings could, in certain cases, be reduced to writing, signed by the judge, and by a nunc pro tunc order made part of the.record, at a term subsequent to the one at which the judgment was rendered. We do not understand, from the opinion in this case, nor indeed from any of the cases cited by counsel on this point, that it was decided that the special findings should be incorporated in the judgment, but only that such findings should be signed by the presiding judge, and filed and made a part of the record, and that this might be done at a term subsequent to the judgment. There are many things properly considered and treated as a part of the record which have no place in the judgment entry, and to hold that such findings should be made a part of the record is very different from holding that they should be incorporated in the judgment entry. In this state, judging from the reported cases, the usual method of making such findings a part of the record has been by a bill of exeeptions, or by inserting’ them in the judgment entry, and a casual reading of some of these cases might lead to the inference that one or the other of these methods should be adopted. Bradley v. Harkey, 59 Ark. 178. There' are other cases which hold that an agreed statement of facts or a finding of facts by the court may, when filed, be made a part of the record by an order of the court to that effect sufficiently definite to render its identification beyond question. Ashley v. Stoddard, 26 Ark. 653; Boyd v. Carroll, 30 id. 527; Lawson v. Hayden, 13 id. 316. When read in the light of the circumstances upon which they were based, there is no real conflict between these decisions of our own court. Now, if the special findings of fact made in this case had been filed, and then by an order of the court identified and made a part of the record, we could have considered such findings. But they were neither signed nor filed nor identified and made part of the record by an order of the court. It is true that appellants asked that they be incorporated in the judgment entry, but this court has several times held that findings of fact may be reduced to writing after judgment. Nathan v. Sloan, 34 Ark. 524; Apperson v. Stewart, 27 id. 619. It follows from this ruling, we think, that it is not necessary to incorporate the findings of fact in the judgment entry. It is said that the court could not make both a special finding of facts and a general finding in favor of plaintiffs, and that, without the special finding of facts, there is nothing to support the judgment in this case. We do not concur in this contention. The general finding (recitedj in the judgment is only a statement of the court’s conclusion that, upon the law and facts found, the judgment should be in favor of plaintiffs. Our statute expressly provides that in any case in which a jury renders a general verdict they may be required to find specially upon particular questions of fact (Sand. & H. Dig. § 5831); and we see no reason, when a case is tried before the judge without a jury, why he may not, in addition to his special finding of facts, state his general finding or conclusion in favor of either plaintiff or defendant. And such a general finding is sufficient to support the judgment when, as in this case, neither the evidence nor the special findings of facts are properly brought before us for consideration. A finding of that kind would probably be implied from the judgment, even if not stated therein. The appellant claims that the court adopted the agreed statement of facts made by the parties in this case as his special findings of fact. We have discussed the questions presented upon the supposition that this contention was correct, but a glance at this statement will show that it is not such a finding as could properly be included in the judgment entry. It is lengthy, and contains a recital of evidential or probative, facts, and is not a statement of the ultimate facts contemplated by the statute. When findings of facts are brief, -it may not be inconvenient or improper to include them in the judgment entry; but they were not so in this case, and we think the circuit court properly refused to have them inserted therein. If we should concede that the reasons upon which the circuit judge based this refusal were not sound, it would be a matter of no importance, for his conclusion was, we think, correct. As the circuit court was not asked to make his findings a part of the record in any other way than by inserting them in the judgment entry, we must hold that his refusal to do so was not error. There being nothing before us to show error in the judgment of the circuit court, the same is affirmed.